Citation Nr: 1219528	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  07-23 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

2. Entitlement to a higher initial evaluation for coronary artery disease, status post coronary artery bypass graft, rated at 10 percent from March 7, 2003 to June 9, 2005, temporarily rated at 100 percent from June 10, 2005 to June 13, 2007, and then rated at 60 percent since June 14, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, denying the benefit sought.

In April 2010, the Veteran testified during a Travel Board hearing, a transcript of which is on file. Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that           38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who chair a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim. As such, the Board finds that, consistent with Bryant,             the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that             the Board can adjudicate the claim based on the current record.

Then in January 2011, the Board remanded this claim for additional development. Thereafter, the claim was returned to the Board for an appellate disposition.
The Veteran also has filed a timely Notice of Disagreement (NOD) with a July 2011 RO rating decision with regard to the initial evaluation assigned for coronary artery disease. Under VA law, therefore, the Veteran must be issued a Statement of the Case (SOC) on the initial assigned rating claim as the next stage in the appellate process. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board finds that a final appellate decision on the claim for TDIU must again be deferred pending resolution of preliminary claims for increased rating for various service-connected disabilities. 

In its prior remand of January 2011, the Board directed that the RO/AMC initially adjudicate claims raised by the record for increased disability evaluations for both service-connected PTSD, and residuals of lung cancer. The Board specifically instructed that the RO complete adjudication of the increased rating matters prior to further consideration of the claim for a TDIU, as these matters were deemed inextricably intertwined with the TDIU claim, in light of contentions that the severity of both respiratory and psychiatric conditions impacted employability.    See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Unfortunately, the RO/AMC did not comply with this directive, and did not adjudicate either of the pending claims for an increased evaluation. 
The RO/AMC took some of the preliminary steps to develop the Veteran's claims through VA examination and opinion, but without ultimately rendering an adjudicative decision on the increased rating claims. Under VA law, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. See Stegall v. West, 11 Vet. App. 268 (1998). This procedural oversight must be corrected through another remand action.

Moreover, the Veteran has filed a timely Notice of Disagreement with the July 2011 RO rating decision which granted service connection for coronary artery disease, status post coronary artery bypass graft, with regard to the initial assigned disability rating. It is therefore necessary that the Veteran is provided with a Statement of the Case on the issue of an increased initial evaluation, as the next stage in order to perfect an appeal to the Board. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 437 (1997). This additional increased rating matter is likewise inextricably intertwined with the TDIU claim already on appeal. Therefore, the disposition of the TDIU claim must be deferred pending determination of whether the Veteran intends to appeal the initial assigned rating for coronary artery disease, and if so, the eventual decision on the proper initial evaluation for that service-connected condition. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall adjudicate in the first instance the previously identified claims for increased evaluations for service-connected PTSD and residuals of lung cancer, prior to any further consideration of the claim for a TDIU.  The Veteran should be notified of the decision and advised of his appellate rights including the necessity of filing a Notice of Disagreement and following issuance of a Statement of the Case, the filing of a Substantive Appeal in order to ensure appellate review of these issues by the Board.  

2. The RO/AMC shall issue a Statement of the Case addressing the issue of the propriety of the initial assigned evaluation for coronary artery disease, status post coronary artery bypass graft. Only if the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.

3. Only after initial adjudication of the claims for increased evaluations for service-connected PTSD and residuals of lung cancer, and after it has been conclusively determined whether the Veteran intends to appeal to the Board the initial assigned evaluation for coronary artery disease, the RO/AMC should readjudicate the claim for a TDIU. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental SOC (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 






							(CONTINUED ON NEXT PAGE)

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



